Title: John M. Patton to James Madison, 9 March 1831
From: Patton, John M.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Fredg.
                                
                                 9th. March 1831.
                            
                        
                        
                        The inclosed letter was handed to me by Mr. Verplanck Member of Congress from the City of New York, to be
                            sent or delivered to you together with, a package, which I suppose the letter describes. It is about 12 inches square, and
                            Mr. Verplanck, cautioned me against, doubling or folding it so that it cannot be sent by the conveyance which takes this
                            communication Will you if an opportunity should occur, from your neighbourhood have it called for at my house. In the mean
                            time, if I should, find any I will send it. With the assurance of my highest esteem & respect I am Sir Yr. Obt.
                            Servt.
                        
                        
                            
                                Jno. M. Patton
                            
                        
                    